DETAILED ACTION
This action is responsive to the following communication: Amendment filed on 05/22/2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Todd Juneau (reg 40669) on 5/27/22.
 Claims 29, 33, 38, 39 and 42 are amended as follows:

29. (Currently amended) The method of claim 28, characterized in that the determining whether there is an action to call the touch menu comprises:
receiving the touch data on the display screen from the touch frame, the main board determines whether the touch data is a touch action within the [[a]] preset area on the display screen, and if the touch data is a touch action within the preset area on the display screen, the main board displays the touch menu.
33. (Currently Amended) The method of claim 28, characterized in that wherein switching to the internal personal computer module channel, the main board determines whether the touch data is a touch action within the [[a]] preset area on the display screen, and if the touch data is a touch action within the preset area on the display screen, the main board displays the touch menu.
38. (Currently Amended) The method of claim 28, wherein the currently connected channel to the main board comprises an internal PC module channel or an external device channel or channel of an Android smart TV.
39. (Currently Amended) The method of claim 28, wherein after switching to a channel of an Android smart TV the main board disables the first data port of the touch frame in response to touch data transmitted through the second data [[dta]] port of the touch frame. 
42. (Currently Amended) A method for an all-in-one machine to realize quick touch in all channels, the all-in-one machine having a touch frame with a first data port and a second data port, the first data port of the touch frame connected to a USB selecting switch and the second data port of the touch frame connected to a main board, the main board connected to an internal personal computer module, and the main board connected to a display screen, the steps characterized by comprising:
detecting which channel is currently connected to the main board, and controlling the USB selecting switch to connect the first data port of the touch frame with a USB port of a device or module to which the currently connected channel belongs, based on the detected channel information, transmit a touch data from the touch frame to the USB port of a device or module to which the currently connected channel belongs;
determining whether there is an action to call a touch menu when detecting that the channel connected to the main board is an internal personal computer module channel or an external device channel; 
and
if it is determined that there is an action to call the touch menu when detecting that the channel connected to the main board is the internal personal computer module channel or the external device channel, activating the main board to start to show a touch menu application program, and making a response, by the main board, to a touch data within an area of the touch menu transmitted from the second data port of the touch frame, after the touch menu has been called and before an action of leaving the touch menu is detected;
characterized in that the determining whether there is an action to call the touch menu comprises:
receiving the touch data on the display screen from the touch frame, the main board determines whether the touch data is a touch data of a touch action within a preset area on the display screen, and if the touch data is a touch data of a touch action within the preset area on the display screen, the main board displays the touch menu;
characterized in that the [[a]] preset area is an area which is set in advance on the display screen to be activated to call the touch menu;
wherein the touch menu is a setup menu capable of performing operations by touching;
characterized in that the main board is with an Android system, wherein switching to a channel of an Android smart TV, the main board makes response to all of the touch data transmitted from the touch frame;
characterized in that wherein switching to the internal personal computer module channel, the main board determines whether the touch data is a touch action within the preset area on the display screen, and if the touch data is a touch action within the preset area on the display screen, the main board displays the touch menu;
characterized in that wherein if the touch data is a touch action out of the preset area on the display screen, the internal personal computer module channel makes corresponding operations according to the touch action;
wherein the main board monitors the touch action through the touch data from the touch frame;
wherein the internal personal computer module is connected to the main board through 
wherein the currently connected channel is a channel which is currently displayed;
wherein the currently connected channel to the main board comprises an internal personal computer module channel or an external device channel or channel of an Android smart TV;
wherein after switching to a channel of an Android smart TV the main board disables the first data port of the touch frame in response to touch data transmitted through the second data [[dta]] port of the touch frame;
wherein the touch menu is a setup menu capable of performing volume adjustment by touching;
wherein the main board monitors the touch action through the second data port of the touch frame; and,
characterized in that when the external device channel is displaying on the display screen, the main board and the external device channel both receive the touch data from the touch frame, and wherein the main board monitors all touch data, and wherein when the touch data is received from the preset area for calling the touch menu, then the main board activates the touch menu application program, eliminating the need for touch data to continuously switch between the main board and the external device channel.

Allowable Subject Matter

Claims 28-42 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 28, 42, when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of limitations as recited in independent Claim 1 (and similarly recited in independent Claims 42):
The primary prior art of record, Huang et al (US 2012/0075213), Liu (US 2010/0265194) and other prior art of record similarly fail to disclose or suggest the limitations recited in the independent claims, particularly in the combination of steps/features required by Claim 28 (and similarly, Claim 42). Therefore, for the reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173